United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2411
                                    ___________

Jack Collins III,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Dakota County District Court,            *
                                         *   [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: October 12, 2011
                                 Filed: October 20, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Jack Collins III appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint for lack of subject matter jurisdiction. After careful de novo review, see
Great Rivers Habitat Alliance v. FEMA, 615 F.3d 985, 988 (8th Cir. 2010), we
conclude that dismissal was proper for the reasons the district court stated, see Harris
v. Mo. Court of Appeals, 787 F.2d 427, 429 (8th Cir. 1986) (state courts possess



      1
       The Honorable Susan Richard Nelson, United States District Court Judge for
the District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
Eleventh Amendment immunity from § 1983 suit). Accordingly, we affirm. See 8th
Cir. R. 47B.
                    ______________________________




                                     -2-